EXHIBIT 10.2

AWARD FORMULA FOR 2010

LEGGETT & PLATT, INCORPORATED

2009 KEY OFFICERS INCENTIVE PLAN

The 2009 Key Officers Incentive Plan (“Plan”) provides cash awards to
participants based on the Company’s operating results for the prior year. There
are two award formulas under the Plan, one for Corporate participants and one
for Profit Center participants.

Under both formulas, a participant’s award is calculated by reference to a
percentage of the participant’s annual salary at the end of the year (the
“target percentage”). The award formula and each participant’s target percentage
are determined by the Plan Committee no later than 90 days after the beginning
of each year or before 25% of the performance period has elapsed.

Participants in the Plan are the executive officers of the Company. The Company
has a separate Key Management Incentive Plan for other employees. Awards under
the Key Management Incentive Plan are calculated in substantially the same
manner as awards under the Plan.

For 2010, awards under the Plan will be determined by achievement of the
following performance objectives. In addition, awards will be made based on the
achievement of Individual Performance Goals, which will be established
separately from this Plan and will be wholly independent of awards under this
Plan.

 

Participant Type

  

Performance Objectives

   Relative
Weight  

Corporate Participants

   Return on Capital Employed (ROCE)    60 %     Cash Flow    20 %    
Individual Performance Goals*    20 % 

Profit Center Participants

   Return on Capital Employed (ROCE)    40 %     Budgeted Earnings    40 %    
Individual Performance Goals*    20 % 

  * This portion of the award is established outside the Plan.

Award Formula for Corporate Participants

Awards for Corporate participants are determined by the Company’s aggregate 2010
financial results. The performance objectives are calculated as follows.
Financial results from acquisitions completed during the year are excluded from
the calculations.

 

ROCE    =

  

EBIT

      Net PP&E and Working Capital1,2   

  1

We use a quarterly average for PP&E and Working Capital

  2

Working Capital, excluding cash and current maturities of long-term debt, as
presented on the December 31, 2009 and December 31, 2010 Company’s Consolidated
Balance Sheets

 

Cash Flow    =

   EBITDA  –  Capital Expenditures  +/-  Change in Working Capital1   



--------------------------------------------------------------------------------

  1

Change in Working Capital, excluding cash and current maturities of long-term
debt, from December 31, 2009 to December 31, 2010, as reflected on the Company’s
Consolidated Balance Sheets

The Committee shall adjust all items of gain, loss or expense for the fiscal
year determined to be (i) extraordinary or unusual in nature, (ii) infrequent in
occurrence, (iii) related to the disposal of a segment of a business, or
(iv) related to a change in accounting principle, all as determined in
accordance with standards established under Generally Accepted Accounting
Principles.

Achievement targets and payout percentages for Corporate participants are set
forth below. No awards are paid for ROCE achievement below 19% and Cash Flow
below $260M. The payout is capped at 150%. The payout will be interpolated for
achievement levels falling between those set out in the schedule.

2010

Corporate Payout Schedule

 

ROCE        Cash Flow

Achievement

   Payout        Achievement    Payout

< 19%

       0%      <$ 260M    0%

    19%

     50%   Threshold    $ 260M    50%

    21%

     75%      $ 272.5M    75%

    23%

   100%   Target    $ 285M    100%

    25%

   125%      $ 297.5M    125%

    27%

   150%   Maximum    $ 310M    150%

The award is calculated by multiplying a participant’s salary, target
percentage, the relative weight of the performance measure, and the payout
percentage. The sample calculation set forth below assumes a participant with a
base salary of $250,000 and a target percentage of 50%. If the Company achieved
23% ROCE and $260M Cash Flow, the participant’s award under the Plan (which does
not include the Individual Performance Goals), would be $87,500.

 

Performance Objective

   Participant’s
Base Salary    Participant’s
Target %     Relative
Weight     Payout
Percentage     Award

ROCE

   $ 250,000    50 %    60 %    100 %    $ 75,000

Cash Flow

   $ 250,000    50 %    20 %    50 %    $ 12,500                

Total Award

            $ 87,500

Award Formula for Profit Center Participants

Profit Center participants in the Plan manage numerous operating locations. The
Company sets a Budgeted Earnings target and a ROCE target for each operating
location every year. The achievement of those targets at each operating location
“rolls up” to an aggregate achievement for all the operations under a Profit
Center participant’s management.

The performance objectives are calculated as follows. Financial results from
acquisitions completed during the year are excluded from the calculations.

Budgeted Earnings = Operating Income + Corporate Allocations1 + Intracompany
Sales Credits2

 

2



--------------------------------------------------------------------------------

  1

Corporate allocations include certain general and administrative corporate
income and expenses allocated on the basis of sales and EBIT, as described in
footnote F of Form 10-K dated February 25, 2010.

  2

Intracompany sales credits equal to 10% of product cost apply only to those
operations that do not transfer product at amounts that approximate market-based
selling prices.

 

ROCE    =

  

Budgeted Earnings

      Net PP&E + Working Capital1,2   

  1

We use monthly averaging for PP&E and Working Capital.

  2

Working Capital excludes cash and current maturities of long-term debt and
balance sheet items not directly related to on-going profit center activity,
such as interest receivable and payable, income taxes receivable and payable,
current deferred taxes assets and liabilities, unbudgeted restructuring
liabilities, and dividends payable.

The Committee shall adjust all items of gain, loss or expense for the fiscal
year determined to be (i) extraordinary or unusual in nature, (ii) infrequent in
occurrence, (iii) related to the disposal of a segment of a business, or
(iv) related to a change in accounting principle, all as determined in
accordance with standards established under Generally Accepted Accounting
Principles.

Achievement targets and payout percentages for Profit Center participants are
set forth below. No awards are paid for achievement below 80% of the ROCE and
Budgeted Earnings target for that business segment. The payout is capped at
150%. The payout will be interpolated for achievement levels falling between
those set out in the schedule.

2010

Profit Center Payout Schedule

 

Achievement

       

Payout

<80%       0% 80%    Threshold    60% 90%       80% 100%    Target    100% 110%
      120% 120%       140% 125%    Maximum    150%

The award is calculated by multiplying a participant’s salary, target
percentage, the relative weight of the performance measure, and the payout
percentage. The sample calculation below assumes a participant with a base
salary of $250,000 and a target percentage of 50%. If the business segment
achieved 100% of its ROCE target and 90% of its Budgeted Earnings target, the
participant’s award under the Plan (which does not include the Individual
Performance Goals), would be $90,000.

 

Performance Objective

   Participant’s
Base Salary    Participant’s
Target %     Relative
Weight     Payout
Percentage     Award

ROCE

   $ 250,000    50 %    40 %    100 %    $ 50,000

Budgeted Earnings

   $ 250,000    50 %    40 %    80 %    $ 40,000                

Total Award

            $ 90,000

 

3